NOTICE OF ALLOWANCE
Status of Claims
Claims 1-4 and 15-16 were currently amended as of 09/02/2022 response after final action.
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, and 15-16 are currently pending and allowable as set forth below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner has amended the title as authorized by MPEP 606.01.

The application has been amended as follows: 

In the Title:
“METHOD, SYSTEM, AND MEDIUM FOR TRANSFORMING TRANSACTION DATA TO SUBSCRIPTION DATA USING DISPARATE COMPUTING PLATFORMS”






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


The Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed. That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

One piece of pertinent prior art is Walker et al. (US 7,251,617) disclosing generating script used to render a web page retrieved from a first server, invoking a controller script to request a widget file generated compositely to include one or more of an offer identifier, a session identifier, a merchant identifier, and the product identifier; calling a platform to determine whether a subscription is associated with a product identifier, generating markup language associated with the product identifier, injecting the data, other data, and further data into a composite interface. See at least col 3, lns 7-18, col 5, lns 55-60, col 8, lns 35-67, col 9, lns 4-14, col 11, lns 16-25, Fig. 3.  Another piece of pertinent prior art is Walker et al. (US 2002/0161670) disclosing receiving an input to request data associated with a product, render a web page including the data retrieved using a product identifier, invoking script to request widget file to include various information and using a cart system and render data in a composite interface that is configured to simultaneously present a shopping cart with product content and subscription content. See Fig. 15, paragraph [0042], [0049], [0051], [0084], [0101], [0128], [0131]. Another piece of pertinent prior art is Lowe et al. (US 2012/0036045) disclosing generating javascript used to render the web page. See paragraph [0065], [0122], [0128]. Another piece of pertinent prior art is NPL “Online Payment Gateways Used to Facilitate E-Commerce Transactions and Improve Risk Management”( Lowry, P., Wells, T., Moody, G., Humpherys, S., Online Payment Gateways Used To Facilitate E-Commerce Transactions And Improve Risk Management, January 2006, Communications of AIS, Volume 17, Article 6, pp. 1-49.) disclosing the advantages of using subscriptions for additional earned income potential in online shopping by essentially guaranteeing future transactions. See pps. 6-7. However, neither these cited references nor any others, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.

With respect to subject matter eligibility, Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including javascript, web page, first server, user interface, we page load status, controller script, online shopping cart, program call to platform associated with second server, widget, API, markup language, composite interface), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of simultaneous presentation of a subscription offer with or in a merchant’s product page without customer being transported to another webpage such as subscription platform. The technology allows a merchant website of the claimed invention to provide a “look and feel” relating to a “product webpage” while providing visitors with an opportunity to “subscribe” to reorder via a remote “subscription platform”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625